



WORLD WRESTLING ENTERTAINMENT, INC.
BOOKING CONTRACT
 
This World Wrestling Entertainment, Inc. Booking Contract (“Agreement”) is made
effective as of October 7, 2013 (“Effective Date”), by and between WORLD
WRESTLING ENTERTAINMENT, INC., a Delaware corporation, with its principal place
of business at 1241 East Main Street, Stamford, Connecticut 06902 (hereinafter
referred to as "PROMOTER"), and STEPHANIE MCMAHON-LEVESQUE, with a business
address c/o 1241 East Main Street, Stamford, Connecticut 06902 (hereinafter
referred to as "WRESTLER").


PREMISES


WHEREAS, PROMOTER is duly licensed, as required, to conduct professional
wrestling exhibitions and is actually engaged in the business throughout the
world of organizing, publicizing, arranging, staging, conducting professional
wrestling exhibitions and/or Events, as defined below, and representing
professional wrestlers in the promotion and exploitation of a professional
wrestler's name, likeness and personality; and


WHEREAS, PROMOTER has established a worldwide network of television stations
which regularly broadcast PROMOTER's wrestling programs for purposes of
publicizing PROMOTER's professional wrestling exhibitions and/or Events, as
defined below, and PROMOTER has established a network of cable, satellite and
internet organizations which regularly broadcast, transmit, stream and exhibit
PROMOTER's professional wrestling Events on a pay-per-view and subscription
basis; and in addition thereto, PROMOTER has developed and produced certain
other television programs, which are also used to publicize, display and promote
PROMOTER's professional wrestling exhibitions; and


WHEREAS, PROMOTER's business operations afford WRESTLER opportunities to wrestle
and obtain public exposure which will increase the value of her wrestling
services and her standing in the professional wrestling community and
entertainment industry; and


WHEREAS, WRESTLER is duly licensed, as required, to engage in professional
wrestling exhibitions and/or Events, as defined below, and is actually engaged
in the business of performing as a professional wrestler; and


WHEREAS, WRESTLER is a performing artist and the professional wrestling
exhibitions arranged by PROMOTER constitute demonstrations of wrestling skills
and abilities designed to provide athletic‑styled entertainment to the public,
and such professional wrestling exhibitions and Events constitute entertainment
and are not competitive sports; and


WHEREAS, WRESTLER desires PROMOTER to arrange professional wrestling exhibitions
and/or Events, as defined below, for WRESTLER and to assist WRESTLER in
obtaining public exposure through live exhibitions, television programs, public
appearances, and merchandising activities, or otherwise;


NOW THEREFORE, in consideration of the mutual promises and agreements as set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound, do hereby agree as follows:


1. BOOKING


1.1    WRESTLER hereby grants exclusively to PROMOTER, and PROMOTER hereby
accepts, the following worldwide rights:



1

--------------------------------------------------------------------------------



(a)    During the Term, the exclusive worldwide rights to WRESTLER's services,
appearances, and/or performances in the entertainment industry. Without limiting
the generality of the foregoing, such worldwide rights shall include, without
limitation, the right to engage WRESTLER's services, appearances, and/or
performances in: (i) those professional wrestling matches designated by PROMOTER
and those other events, engagements, appearances, filmings, photography shoots,
autograph signings and other business and charitable events designated by WWE
relating to professional wrestling or sports entertainment, whether or not
staged before a live audience, in a television broadcast studio, on location or
otherwise (collectively, the "Events"); and (ii) all other events, engagements,
appearances, filmings, photography shoots, autograph signings and other business
and charitable events that are not related to professional wrestling or sports
entertainment in connection with movies, films, commercials, product
endorsements, videos, television programs, radio, magazines, books, theatre,
Internet or any other media in the entertainment industry (collectively, "Other
Appearances"). Pursuant to Section 13.5 herein and during the Term of this
Agreement, WRESTLER acknowledges and agrees that PROMOTER, in its sole
discretion, shall have the right to assign WRESTLER's obligations under this
Agreement for any period of time as PROMOTER sees fit to other promoters in
order to enhance or improve WRESTLER's overall wrestling abilities, in-ring
skills, conditioning, or other attributes deemed necessary by PROMOTER.


(b)    During the Term and thereafter as provided for in this Agreement, the
right to sell or otherwise distribute tickets of admission to the general public
for viewing of any or all of the Events that include the performance or
appearance of WRESTLER, as well as the right to exhibit, broadcast and transmit
the Footage, as defined in Section 2.1, via closed circuit transmission,
pay-per-view transmission, subscription transmission (e.g., subscription video
on demand), video on demand transmission, video exhibition, or any other medium
now known or hereinafter discovered.


(c)    During the Term of this Agreement and thereafter as provided for in this
Agreement, the right to solicit, negotiate, and enter into agreements for and on
behalf of WRESTLER for the exploitation of WRESTLER Intellectual Property, as
defined herein below, through any means whatsoever including internet websites,
merchandising, commercial tie-ups, publishing, personal appearances,
performances in non-wrestling events, and endorsements.


1.2    In consideration of WRESTLER's granting of rights, license and other
services, as set forth herein, and provided WRESTLER faithfully and fully
performs all obligations hereunder, PROMOTER shall endeavor to book WRESTLER as
an individual or as a member of a group, which determination shall be made in
PROMOTER’s sole discretion, in wrestling matches and at various Events.


2. WORKS


2.1    WRESTLER hereby grants to PROMOTER the exclusive right during the Term to
video tape, film, photograph, or otherwise record, or to authorize others to do
so, by any media now known or hereinafter discovered, WRESTLER's appearance,
performance, commentary, and any other work product for or related to the Events
or for or related to any and all of the services performed by WRESTLER pursuant
to the terms herein. (These recordings by tape, film, photograph, disc, or
otherwise are collectively referred to herein as the "Footage").


2.2    Notwithstanding the termination of this Agreement for any reason, and
notwithstanding any other provision of this Agreement, PROMOTER shall have the
right to produce, reproduce, reissue, manipulate, reconfigure, license,
manufacture, record, perform, exhibit, broadcast, or otherwise disseminate the
Footage in perpetuity by any form of media, now or hereafter devised (including
without limitation, free, cable, pay cable, closed circuit and pay‑per‑view
television, the internet, video on demand, and subscription video on demand).



2

--------------------------------------------------------------------------------



2.3    WRESTLER's appearance, performance and work product in connection in any
way with the Events, Footage, WRESTLER’s services and the rights granted herein
shall be deemed work for hire; and notwithstanding the termination of this
Agreement, PROMOTER shall own, in perpetuity, all Footage and all of the rights,
results, products and proceeds in and to, or derived from the Events, Footage,
WRESTLER’s services and the rights granted herein (including without limitation,
all incidents, dialogue, characters, actions, routines, ideas, gags, costumes or
parts of costumes, accessories, crowns, inventions, championship, title or other
belts (if applicable), and any other tangible or intangible materials written,
composed, submitted, added, improvised, or created by or for WRESTLER in
connection with the Events, Footage, WRESTLER’s services and the rights granted
herein) and PROMOTER may obtain copyright and/or trademark and/or any other
legal protection therefor, now known or hereinafter discovered, in the name of
PROMOTER and/or on behalf of PROMOTER's designee.


2.4    If PROMOTER directs WRESTLER, either singly or in conjunction with
PROMOTER, to create, design or develop any copyrightable work (herein referred
to as a "Development"), such Development shall be deemed work for hire and
PROMOTER shall own such Development. All Footage and Developments referred to in
this Agreement are collectively referred to as "Works".


2.5    All Works and WRESTLER's contributions thereto shall belong solely and
exclusively to PROMOTER in perpetuity notwithstanding any termination of this
Agreement. To the extent that such Works are considered: (i) contributions to
collective works, (ii) a compilation, (iii) a supplementary work and/or (iv) as
part or component of a motion picture or other audio-visual work, the parties
hereby expressly agree that the Works shall be considered "works made for hire"
under the United States Copyright Act of 1976, as amended (17 U.S.C. § 101 et
seq.). In accordance therewith, all rights in and to the Works shall belong
exclusively to PROMOTER in perpetuity, notwithstanding any termination of this
Agreement. To the extent that such Works are deemed works other than "works made
for hire," WRESTLER hereby irrevocably assigns in perpetuity to PROMOTER all
right, title and interest in and to all rights in such Works and all renewals
and extensions of the copyrights or other rights that may be secured under the
laws now or hereafter in force and effect in the United States of America or any
other country or countries.


3. INTELLECTUAL PROPERTY


3.1    All service marks, trademarks and other distinctive and identifying
indicia used by WRESTLER prior to the Effective Date in connection with the
business of professional wrestling, including but not limited to WRESTLER’s
legal name, nickname, ring name, likeness, personality, character, caricatures,
signature, costumes, props, gimmicks, gestures, routines and themes, which are
owned by WRESTLER or in which WRESTLER has any rights anywhere in the world
(collectively, the "WRESTLER Intellectual Property") are described and
identified on Exhibit A attached hereto and incorporated herein by reference.
WRESTLER hereby assigns to PROMOTER the right during the Term and thereafter as
provided for in this Agreement including any Sell Off Period set forth in
Section 4.3 and PROMOTER hereby accepts all worldwide right, title and interest
in and to WRESTLER’s Intellectual Property, including, but not limited to, the
rights to license, reproduce, manipulate, promote, expose, exploit and otherwise
use the WRESTLER Intellectual Property. WRESTLER further acknowledges and agrees
that (i) PROMOTER shall own in perpetuity all Footage, as defined in Section 2.1
of the Agreement; (ii) that PROMOTER shall have perpetual rights in the Footage,
as set forth in Section 2.2 of this Agreement; and (iii) that, upon completion
of the Term, PROMOTER shall have the continued right to use the WRESTLER
Intellectual Property in connection with Promoter’s exploitation of the Footage
or any other copyrighted works that incorporates the Wrestler Intellectual
Property, which includes by way of example and not limitation Promoter’s use in
the marketing, publicity, advertising, distribution, licensing and/or broadcast
of the Footage or any such copyrighted work that incorporates the Wrestler
Intellectual Property.



3

--------------------------------------------------------------------------------



3.2    Except for the WRESTLER Intellectual Property specifically set forth on
Exhibit A, any intellectual property rights, including but not limited to
trademarks, service marks, copyrighted works, and/or distinctive and identifying
indicia, including legal name, ring name, nickname, likeness, personality,
character, caricatures, signature, props, gestures, routines, themes, incidents,
dialogue, actions, gags, costumes or parts of costumes, accessories, crowns,
inventions, championship, title or other belts (if applicable), and any other
items of tangible or intangible property written, composed, submitted, added,
improvised, created and/or used by or associated with WRESTLER's performance in
the business of professional wrestling or sports entertainment which were
procured, owned or created by PROMOTER during the Term or those which were
procured, owned or created by PROMOTER prior to the Term and which are described
and identified on Exhibit B attached hereto and incorporated herein by reference
(collectively the "PROMOTER Intellectual Property") shall belong to PROMOTER, in
perpetuity, with PROMOTER retaining all such ownership rights exclusively
throughout the world notwithstanding any termination of this Agreement.


3.3    PROMOTER may from time to time during the Term create or develop
trademarks, service marks, and/or distinctive and identifying indicia, including
ring name, nickname, likeness, personality, character, caricatures, signature,
props, gestures, routines, themes, incidents, dialogue, actions, gags, costumes
or parts of costumes, accessories, crowns, inventions, championship, title or
other belts (if applicable), and any other items of tangible or intangible
property written, composed, submitted, added, improvised, created and/or used by
or associated with WRESTLER's performance in the business of professional
wrestling or sports entertainment which WRESTLER acknowledges shall belong to
PROMOTER, in perpetuity, with PROMOTER retaining all such ownership rights
exclusively throughout the world notwithstanding any termination of this
Agreement. In addition, WRESTLER agrees to assign and relinquish to PROMOTER any
and all claims of ownership and/or good will that may be acquired by WRESTLER
now or in the future to and from such character name and image. With respect to
all of the foregoing, WRESTLER agrees to immediately execute an amendment to
this Agreement to add to Exhibit B any additional intellectual property rights
created pursuant to this Section 3.3 as PROMOTER Intellectual Property.


3.4    WRESTLER Intellectual Property and PROMOTER Intellectual Property are
hereinafter collectively referred to as "Intellectual Property."


3.5    WRESTLER agrees to cooperate fully and in good faith with PROMOTER for
the purpose of securing and preserving PROMOTER's rights in and to the
Intellectual Property. In connection herewith, WRESTLER acknowledges and hereby
grants to PROMOTER the exclusive worldwide right during the Term of this
Agreement (with respect to WRESTLER Intellectual Property) and in perpetuity
(with respect to PROMOTER Intellectual Property) to apply for and obtain
trademarks, service marks, copyrights and other registrations throughout the
world in PROMOTER's name and/or on behalf of PROMOTER’s designee and to enforce
any and all of PROMOTER’s rights therein. At PROMOTER's expense and request,
PROMOTER and WRESTLER shall take such steps, as PROMOTER deems necessary, for
any registration or any litigation or other proceeding, to protect and enforce
any and all of PROMOTER's rights in the WRESTLER Intellectual Property and/or
PROMOTER Intellectual Property and/or Works. Further, WRESTLER authorizes
PROMOTER to execute any documents on her behalf that are required by the U.S.
Patent and Trademark Office in order to protect the aforementioned Intellectual
Property.


4. MERCHANDISING


4.1    WRESTLER hereby agrees that PROMOTER shall have the exclusive right in
perpetuity to use and exploit WRESTLER Intellectual Property in connection with
the manufacture, production, reproduction, reissuance, manipulation,
reconfiguration, distribution, sale, and other commercial exploitation in any
manner, now known or hereinafter discovered, of any and all copyrighted work
incorporating the WRESTLER Intellectual Property. PROMOTER shall own in
perpetuity all copyrights in such copyrighted work and PROMOTER shall be
entitled to obtain copyright registrations in PROMOTER’s name or on behalf of
its

4

--------------------------------------------------------------------------------



designee. WRESTLER shall provide all reasonable assistance to PROMOTER in so
obtaining such copyright registrations, and WRESTLER authorizes PROMOTER to
execute any documents on WRESTLER’s behalf as attorney-in-fact that are required
by the United States Copyright Office.


4.2    In addition to the perpetual rights to use and exploit WRESTLER
Intellectual Property as set forth in Section 4.1 of this Agreement, WRESTLER
agrees that during the Term and any applicable Sell Off Period as provided for
in this Agreement, PROMOTER shall have the exclusive right to use, exploit, and
license the WRESTLER Intellectual Property in connection with the manufacture,
production, reproduction, reissuance, distribution, sale, and other commercial
exploitation in any manner, now known or hereinafter discovered, of goods and
merchandise incorporating the WRESTLER Intellectual Property.


4.3    Sell Off Period. Upon the expiration or termination of this Agreement,
PROMOTER shall have the right to sell any goods and merchandise in inventory, on
hand or manufactured containing WRESTLER Intellectual Property for a period of
ninety (90) days immediately following such expiration or termination (“Sell Off
Period”) provided, however, that: (i) there shall be no restriction on
PROMOTER’s rights to use or exploit WRESTLER Intellectual Property in connection
with the perpetual rights granted herein by WRESTLER; and (ii) with respect to
goods, merchandise and/or programming that include the WRESTLER Intellectual
Property regarding which PROMOTER has made a material time, resources and/or
financial investment prior to expiration or termination of this Agreement and
which have a commercial life that extends beyond the Sell Off Period (including,
without limitation, video games, animated books and/or television programs,
etc.), PROMOTER shall have the right to continue development and exploitation of
such goods, merchandise and/or programming until the end of the commercial life
thereof.


4.4    Book Rights. WRESTLER agrees and grants PROMOTER during the Term the
unconditional and exclusive right throughout the world to use, simulate and
portray WRESTLER’s name, likeness, voice, personality, personal identification
and personal experiences, characters if owned by her or PROMOTER, incidents,
situations and events which heretofore occurred or hereafter occur (in whole or
in part) as it relates in any manner to WRESTLER’s life and WRESTLER’s wrestling
career, in connection with the licensing, sublicensing, manufacture,
distribution, publication, and exploitation of WRESTLER’s autobiography or
authorized biography (collectively “Book Rights”).


4.5    Publishing Rights. WRESTLER agrees and grants PROMOTER during the Term
the unconditional and exclusive right throughout the world to use, simulate and
portray WRESTLER’s name, likeness, voice, personality, personal identification
and personal experiences, characters if owned by her or PROMOTER, incidents,
situations and events which heretofore occurred or hereafter occur (in whole or
in part) as it relates in any manner to WRESTLER’s life and WRESTLER’s wrestling
career, in connection with the creation and sale of certain movies, or other
forms of media now known or hereinafter discovered, as PROMOTER shall determine
in its sole discretion (collectively “Publishing Rights”).


4.6.    Auction Sale Rights. WRESTLER agrees and grants PROMOTER during the Term
the unconditional and exclusive right throughout the world to sell via the
Internet, television or through any other distribution method now known or
hereafter created, by an auction method, any item containing WRESTLER
Intellectual Property which shall include but not be limited to items containing
WRESTLER’s signature (“Auction Sale”).


5. EXCLUSIVITY


5.1    It is the understanding of the parties that, during the Term, the
worldwide rights to WRESTLER's services, appearances and/or performances in the
entertainment industry, whether related to professional wrestling, sports
entertainment or Other Appearances, are exclusive to PROMOTER. Without limiting
the generality of the foregoing, it is the further understanding of the parties
that all rights, licenses, privileges and

5

--------------------------------------------------------------------------------



all other items herein given or granted or assigned by WRESTLER to PROMOTER
hereunder are exclusive to PROMOTER even to the exclusion of WRESTLER.


5.2    In the event WRESTLER desires upon reasonable notice to PROMOTER during
the Term either individually or through her authorized representatives to
participate in Other Appearances, whether or not procured by PROMOTER, WRESTLER
may do so only subject to and conditioned upon PROMOTER's express, written
approval and provided that a written sublicense is executed between PROMOTER,
WRESTLER, and any relevant third parties ("Permitted Activities"), and further
provided that WRESTLER shall not utilize the Intellectual Property in any manner
in connection with such Permitted Activities without PROMOTER's written consent.
Notwithstanding the foregoing, it is agreed that PROMOTER retains first
priority, to the exclusion of any such Permitted Activities, with respect to the
use and scheduling of WRESTLER's services at all times during the Term of this
Agreement, as defined herein. It is further agreed that PROMOTER shall receive
from WRESTLER a management fee to reimburse PROMOTER for its reasonable
administrative costs incurred in connection with WRESTLER's participation in
each such Permitted Activity provided that PROMOTER's costs shall not be less
than ten percent (10%) of any fees received by WRESTLER for each such Permitted
Activity described herein. Additionally, all monies earned by WRESTLER from such
Permitted Activities in a specific Contract Year shall be credited against the
Minimum Annual Compensation for that Contract Year as set forth in paragraph 7.1
below.


6. TERM AND TERRITORY


6.1    Unless terminated pursuant to the terms herein, the term of this
Agreement shall be for three (3) years from the Effective Date (“Term”). Each
consecutive twelve (12) month period during the Term commencing with the
Effective Date shall be referred to as a “Contract Year”.


6.2     Notwithstanding anything herein to the contrary, termination of this
Agreement for any or no reason shall not affect PROMOTER's ownership of and
rights in or to any intellectual property rights, including but not limited to,
any Works, PROMOTER Intellectual Property and any registrations thereof, or the
rights, results, products, and proceeds in and to and derived from WRESTLER
during the Term of this Agreement; and the exploitation of rights set forth in
Sections l, 2, 3 and 4 hereof in any and all media now known or hereinafter
discovered.


6.3    The territory of this Agreement shall be the world (“Territory”).


7.
PAYMENTS/ROYALTIES



7.1    (a)    Unless terminated pursuant to the terms herein, PROMOTER shall pay
WRESTLER each Contract Year the total sum of Three Hundred Twenty Five Thousand
US Dollars ($325,000.00) (referred to hereinafter as “Minimum Annual
Compensation”). PROMOTER agrees, commencing with the Effective Date, to pay
WRESTLER the Minimum Annual Compensation in fifty-two (52) weekly installments
consistent with PROMOTER’s regular payment procedures.


(b)    PROMOTER shall be entitled to deduct from the Minimum Annual Compensation
any fines levied against WRESTLER, as provided for in Sections 8.3 or 9.13(a);
any costs or expenses paid by PROMOTER on behalf of WRESTLER, as provided for in
Sections 8.1 and 9.13(b); or any deductions permitted as set forth in Section
7.7 and 10.2(b). PROMOTER shall also have the right to credit against the
Minimum Annual Compensation: (i) any royalties earned by WRESTLER; (ii) any
payments made to WRESTLER by PROMOTER in accordance with Section 7.2; and/or
(iii) any other payments due or earned by WRESTLER for the rights granted herein
or pursuant to the terms of this Agreement. For the purposes of this Agreement,
any royalty payments due shall be deemed “earned” only at the time they are paid
to WRESTLER.



6

--------------------------------------------------------------------------------



(c)    Unless terminated for breach pursuant to Sections 12.1(a) through (f) and
12.2, if applicable, at least one hundred twenty (120) days after each Contract
Year, if it is determined that WRESTLER has earned more than the Minimum Annual
Compensation for services rendered during that Contract Year, WRESTLER shall be
paid subject to any permitted deductions or credits in accordance with Section
7.1(b), in a one lump sum the difference between the Minimum Annual Compensation
and what WRESTLER actually earned for services rendered during that Contract
Year.


7.2    (a)     If WRESTLER appears and performs in any Non-Televised Live Event,
defined as an Event produced by PROMOTER in an arena before a live audience at
which admission is charged other than those arena events which are taped or
broadcast as set forth in Sections 7.2 (b) and 7.2 (c) below, WRESTLER shall be
paid by PROMOTER an amount equal, in PROMOTER’s sole discretion, to such
percentage of the paid receipts for such Non-Televised Live Event only as is
consistent with the nature of the match in which WRESTLER appears, i.e.,
preliminary, mid-card, main event, etc. and any standards PROMOTER establishes
specifically for such Non-Televised Live Event.


(b)    If WRESTLER appears and performs in connection with an arena or studio
Event produced by PROMOTER which is taped or broadcast for use on PROMOTER's
television network (“TV Taping”), WRESTLER shall be paid by PROMOTER, in its
sole discretion, an amount only as is consistent with the nature of the match in
which WRESTLER appears, i.e., preliminary, mid-card, main event, etc. and any
standards PROMOTER establishes specifically for such TV Taping.


(c)    If WRESTLER appears and performs in connection with an arena or studio
Event produced by PROMOTER which is aired or broadcast via satellite broadcast
or pay-per-view distribution technology for use by PROMOTER (“Pay-Per-View”),
WRESTLER shall be paid by PROMOTER an amount in accordance with the nature of
the match in which WRESTLER performs, i.e., preliminary card, mid card, main
event, etc., or any other standard PROMOTER, in its sole discretion, establishes
specifically for that Pay-Per-View.


7.3    Royalties


In the event that the Intellectual Property is used alone or in conjunction with
the intellectual property of Other PROMOTER Talent via a Product Sale, WRESTLER
shall be paid a portion of the Products' Net Receipts (or a portion of a pool
thereof established for the WRESTLER and all Other Promoter Talent) received by
PROMOTER with respect to the Product Sale which portion shall be established
from time to time by PROMOTER and be generally consistent with other of its top
talent. “Products’ Net Receipts” means the gross amount received by PROMOTER or
its affiliates (directly or from a licensee) in a Product Sale less actual
expenses incurred by PROMOTER or its licensing agent in connection with such
Product Sale and, in certain circumstances, an administrative fee (such as, for
example, costs of goods sold, licensing agent percentages and allocable portions
of marketing commitments paid by PROMOTER).


“Product Sale” shall mean the sale of any PROMOTER authorized product,
merchandise, consumer material or good, which is made by or on behalf of
PROMOTER.


“Other PROMOTER Talent” shall mean a professional wrestler who has an agreement
with PROMOTER and to whom PROMOTER is obligated to pay royalties.


7.4    Subject to paragraph 12.2, as it relates to WRESTLER’s appearance or
performance of any services pursuant to this Agreement, including the appearance
and or performance of WRESTLER’s services at Events or at other activities
conducted by PROMOTER, WRESTLER shall be eligible only for the payments and
royalties specifically set forth in Sections 7.1 through 7.3.



7

--------------------------------------------------------------------------------



7.5    No Royalties Paid to WRESTLER. Except as specifically set forth in
Section 7.1 through 7.3 above, WRESTLER shall not be eligible for any payment or
royalties with respect to any other goods, services or otherwise including
without limitation to the following: television license fees; television
subscription fees; internet subscription fees; subscription video on demand
fees; magazine subscription fees and/or advertising; and/or distribution fees of
any kind paid to PROMOTER by any entity in connection with the exploitation of
the Intellectual Property.


7.6    All payments made to WRESTLER are in full without withholding, except
where required by law. After the end of each calendar year, PROMOTER shall issue
to WRESTLER Internal Revenue Service Form 1099 showing all payments to WRESTLER
during that calendar year.


7.7    If WRESTLER at any time during the Term is unable to wrestle for six (6)
consecutive weeks due to an injury suffered while performing services at
PROMOTER’s direction, PROMOTER may: (i) for every Non-Televised Live Event or TV
Taping, as described in Sections 7.2(a) and (b), reduce the Minimum Annual
Compensation by .5%; and/or (ii) for every Pay-Per-View as described in Section
7.2(c), reduce the Minimum Annual Compensation by the average pay received by
WRESTLER for the three (3) immediately preceding Pay-Per-Views or, if WRESTLER
appeared in fewer than three (3) Pay-Per-Views, then the average WRESTLER
receives for such similar events (“Similar Event”) or .5% if WRESTLER did not
appear in any such Similar Event.


7.8    (a)    PROMOTER shall prepare and send statements as to royalties payable
hereunder to WRESTLER within ninety (90) days following the end of each quarter,
based upon the royalties received and processed by PROMOTER in the previous
quarter, together with payment of royalties, if any, earned by WRESTLER
hereunder during such quarter-annual period, less advances and/or debits made by
PROMOTER on WRESTLER's behalf.


(b)    PROMOTER shall maintain books of account related to the payment of
royalties hereunder at its principal place of business. WRESTLER, or WRESTLER's
designated independent certified public accountant who is a member in good
standing of the AICPA, may at WRESTLER's sole expense examine PROMOTER's books
insofar as they pertain to this Agreement for the purpose of verifying the
accuracy thereof, during PROMOTER's normal business hours and upon reasonable
notice. Such audit shall be conducted in a manner that will not unreasonably
interfere with PROMOTER's normal business operations. WRESTLER shall not audit
PROMOTER's books and records more than twice during any calendar year and no
such audit shall be conducted later than six (6) months after the most recent
statement of royalties is given, delivered or sent to WRESTLER. Each audit is
limited to five (5) days in duration. Statements of royalties may be changed
from time to time to reflect year-end adjustments, to correct clerical errors
and for similar purposes.


(c)    WRESTLER shall be deemed to have consented to all statements of royalties
and all other accountings provided by PROMOTER hereunder and each such statement
of royalties or other accounting shall be conclusive, final, and binding; shall
constitute an account stated; and shall not be subject to any objection for any
reason whatsoever unless an audit has been conducted by WRESTLER to PROMOTER
within one (1) year from the date the royalty statement was given, delivered or
sent to WRESTLER.


(d)    No claim shall be filed pursuant to Section 13.8 below against PROMOTER
or PROMOTER's affiliates that disputes any statement of royalties or accounting
given by PROMOTER hereunder or that makes any claim for royalties or royalty
payments, unless the same is commenced or filed within one (1) year after the
date such statement or accounting is first given, delivered or sent to WRESTLER,
and unless WRESTLER has first exhausted her remedies pursuant to Sections 7.8
(b) and (c) above.




8. PROMOTER'S OBLIGATIONS



8

--------------------------------------------------------------------------------



8.1    Although under Section 9.1 WRESTLER shall bear responsibility for
obtaining appropriate licenses for participating in wrestling exhibitions,
PROMOTER shall be responsible for obtaining all other appropriate licenses to
conduct professional wrestling exhibitions involving WRESTLER. If PROMOTER, at
its discretion, agrees to assist WRESTLER in obtaining such licenses, which
shall include any permits, visas, or otherwise, WRESTLER shall reimburse
PROMOTER for its fees and expenses incurred in connection therewith.


8.2    PROMOTER shall bear the following costs in connection with the
development and enhancement of the value of WRESTLER's performance hereunder and
WRESTLER’s standing in the professional wrestling community, all of which shall
benefit WRESTLER:


(a)    In connection with WRESTLER's appearances and performance at any Events
produced by PROMOTER and staged before a live audience, PROMOTER shall bear the
cost of location rental, PROMOTER's third party comprehensive liability
insurance for the benefit of the venues, applicable state and local admission
taxes, promotional assistance, sound and light equipment, wrestling ring,
officials, police and fire protection, and such additional security guards as
PROMOTER shall require in its discretion during a professional wrestling match;


(b)    In connection with the production, distribution, and exploitation of the
Footage, PROMOTER shall bear all costs incurred in connection with such
production, distribution, broadcast, transmission or other forms of mass media
communication; and


(c)    In connection with any product or service licensing activities and/or
merchandising activities, PROMOTER shall bear all costs of negotiating, securing
or otherwise obtaining the product or service licensing arrangements, including
costs of agents, consultants, attorneys and others involved in making the
product or service licensing activities; and PROMOTER shall bear all costs of
creating, designing, developing, producing and marketing merchandise or
services. In order to fulfill these obligations, PROMOTER may make any
arrangements, contractual or otherwise, it deems appropriate to delegate,
assign, or otherwise transfer its obligations.


8.3    PROMOTER shall schedule the Events and book WRESTLER for the Events. In
doing so, PROMOTER shall select the time and location of the Events at which
WRESTLER is booked, WRESTLER's opponent, and any other wrestlers who will appear
at such Event. PROMOTER shall provide WRESTLER with reasonable advance notice of
the date, time, and place of any such Event, and WRESTLER shall appear at the
designated location for any such Event no later than one hour before the
designated time. If WRESTLER fails to appear as required without advance
twenty-four (24) hours notice to PROMOTER and PROMOTER must substitute another
wrestler to appear in WRESTLER's place at the Event, then PROMOTER may fine,
suspend or terminate WRESTLER in its sole discretion.


8.4        Notwithstanding the above, if WRESTLER shall be prevented from
appearing at an Event by reason of Force Majeure, the above fines shall not be
imposed. For purposes of this Agreement, Force Majeure shall mean any act of
God, fire, flood, war or other calamity; strike or labor difficulties; any
governmental action or any other serious emergency affecting WRESTLER which
occurrence is beyond WRESTLER's reasonable control, and, which despite best
efforts prohibits WRESTLER’s performance or appearance at such Event.


9. WRESTLER'S OBLIGATIONS


9.1    WRESTLER shall bear responsibility for obtaining all appropriate licenses
to engage in, participate in, or otherwise appear in professional wrestling
exhibitions.



9

--------------------------------------------------------------------------------



9.2    WRESTLER shall be responsible for WRESTLER’s own training, conditioning,
and maintenance of wrestling skills and abilities, as long as they do not
interfere with WRESTLER's appearance at scheduled events as follows:


(a)    WRESTLER shall establish her own training program, shall select time of
training, duration of training, exercises, pattern of exercise and other actions
appropriate to obtaining and maintaining physical fitness for wrestling.
WRESTLER shall select her own training apparatus, including mats, weights,
machines and other exercise paraphernalia. WRESTLER is responsible for supplying
her own training facilities and equipment, whether by purchase, lease, license,
or otherwise; and


(b)    WRESTLER shall establish her own method of physical conditioning, shall
select time for conditioning, duration of conditioning and form of conditioning.
WRESTLER shall select time for sleep, time for eating, and time for other
activities. WRESTLER shall select her own foods, vitamins and other ingested
items, excepting illegal and/or controlled substances and drugs.


9.3    WRESTLER shall be responsible for providing all costumes, wardrobe,
props, and make‑up necessary for the performance of WRESTLER's services at any
Event and WRESTLER shall bear all costs incurred in connection with her
transportation to and from any such Events (except for those transportation
costs which are covered by PROMOTER's then current Travel Policy), as well as
the costs of food consumed and hotel lodging utilized by WRESTLER in connection
with her appearance at such Events.


9.4    WRESTLER shall use best efforts in employing WRESTLER’s skills and
abilities as a professional wrestler and be responsible for developing and
executing the various details, movements, and maneuvers required of wrestlers in
a professional wrestling exhibition.


9.5    WRESTLER shall take such precautions as are appropriate to avoid any
unreasonable risk of injury to herself and to others in any and all Events.
These precautions shall include, without limitation, pre-match review of all
wrestling moves and maneuvers with wrestling partners and opponents; and
pre-match demonstration and/or practice with wrestling partners and opponents to
insure familiarity with anticipated wrestling moves and maneuvers during a
wrestling match. In the event of injury to WRESTLER, and/or WRESTLER’s partners
and opponents during a wrestling match, WRESTLER shall immediately signal
partner, opponent and/or referees that it is time for the match to end; and
WRESTLER shall finish the match forthwith so as to avoid aggravation of such
injury.


9.6    WRESTLER shall use best efforts in the ring in the performance of
wrestling services for a match or other activity, in order to provide an honest
exhibition of WRESTLER’s wrestling skills and abilities, consistent with the
customs of the professional wrestling industry; and WRESTLER agrees all matches
shall be finished in accordance with the PROMOTER's direction. Breach of this
Section 9.6 shall cause a forfeiture of any payments due WRESTLER pursuant to
Section 7 and shall entitle PROMOTER to terminate this Agreement, or suspend
WRESTLER without pay, but such breach shall not terminate PROMOTER's licenses
and other rights under this Agreement. If PROMOTER in its discretion suspends
this Agreement, when reinstated, PROMOTER may extend the Term of this Agreement
for a period of time equal to the period of suspension or any portion thereof
and this Agreement will therefore continue to be of full force and effect
throughout the remainder of the Term.



10

--------------------------------------------------------------------------------



9.7    WRESTLER agrees to cooperate and assist without any additional payment in
the publicizing, advertising and promoting of scheduled Events, including
without limitation, appearing at and participating in a reasonable number of
joint and/or separate press conferences, interviews, and other publicity or
exploitation appearances or activities (any or all of which may be filmed,
taped, or otherwise recorded, telecast by any form of television now known or
hereafter discovered, including without limitation free, cable, pay cable,
subscription video on demand, video on demand and closed circuit and
pay‑per‑view television, broadcast, exhibited, distributed, and used in any
manner or media and by any art, method, or device now known or hereafter
created, including without limitation by means of videodisc, video cassette,
theatrical motion picture and/or non‑theatrical motion picture and Internet), at
times and places designated by PROMOTER, in connection therewith.


9.8    WRESTLER acknowledges the right of PROMOTER to make decisions with
respect to the preparation and exploitation of the Footage and/or the exercise
of any other rights respecting WRESTLER and/or PROMOTER Intellectual Property,
and in this connection WRESTLER acknowledges and agrees that PROMOTER's decision
with respect to any agreements disposing of the rights to the WRESTLER and/or
PROMOTER Intellectual Property are final, except as to WRESTLER's legal name,
which PROMOTER may only dispose of upon WRESTLER's written consent. WRESTLER
agrees to execute any agreements PROMOTER deems necessary in connection with any
such agreements, and if WRESTLER is unavailable or refuses to execute such
agreements, PROMOTER is hereby authorized to do so in WRESTLER's name as
WRESTLER's attorney-in-fact.


9.9    WRESTLER agrees to cooperate fully and in good faith with PROMOTER to
obtain any and all documentation, applications or physical examinations as may
be required by any governing authority with respect to WRESTLER's appearance
and/or performance in a professional wrestling match.


9.10    WRESTLER, on behalf of herself and her heirs, successors, assigns and
personal representatives, shall indemnify and defend PROMOTER and PROMOTER's
licensees, assignees, parent corporation, subsidiaries and affiliates and its
and their respective officers, directors, employees, advertisers, insurers and
representatives and hold each of them harmless against any claims, demands,
liabilities, actions, costs, suits, attorneys’ fees, proceedings or expenses,
incurred by any of them by reason of WRESTLER's breach or alleged breach of any
warranty, undertaking, representation, agreement, or certification made or
entered into herein or hereunder by WRESTLER. WRESTLER, on behalf of herself and
her heirs, successors, assigns and personal representatives, shall indemnify and
defend PROMOTER and PROMOTER’s licensees, assignees, parent corporation,
subsidiaries and affiliates and its and their respective officers, directors,
employees, advertisers, insurers and representatives and hold each of the
harmless against any and all claims, demands, liabilities, actions, costs,
suits, attorneys’ fees, proceedings or expenses, incurred by any of them,
arising out of WRESTLER'S acts, transactions and/or conduct within or around the
ring, hallways, dressing rooms, parking lots, or other areas within or in the
immediate vicinity of the facilities where PROMOTER has scheduled Events at
which WRESTLER is booked.


9.11    WRESTLER shall be responsible for payment of all of WRESTLER’s own
Federal, state or local income taxes; all social security, FICA and FUTA taxes,
if any, as well as all contributions to retirement plans and programs, or other
supplemental income plan or program that would provide WRESTLER with personal or
monetary benefits upon retirement from professional wrestling.


9.12    (a)    WRESTLER SHALL BE RESPONSIBLE FOR HER OWN COMMERCIAL GENERAL
LIABILITY INSURANCE, WORKER'S COMPENSATION INSURANCE, PROFESSIONAL LIABILITY
INSURANCE, AS WELL AS ANY EXCESS LIABILITY INSURANCE, AS SHE DEEMS APPROPRIATE
TO INSURE, INDEMNIFY AND DEFEND WRESTLER WITH RESPECT TO ANY AND ALL CLAIMS
ARISING OUT OF HER OWN ACTS, TRANSACTIONS, OR CONDUCT AS A PROFESSIONAL
WRESTLER.

11

--------------------------------------------------------------------------------





(b)    WRESTLER ACKNOWLEDGES THAT THE PARTICIPATION AND ACTIVITIES REQUIRED BY
WRESTLER IN CONNECTION WITH HER PERFORMANCE IN A PROFESSIONAL WRESTLING
EXHIBITION MAY BE DANGEROUS AND MAY INVOLVE THE RISK OF SERIOUS BODILY INJURY,
INCLUDING DEATH. WRESTLER KNOWINGLY AND FREELY ASSUMES FULL RESPONSIBILITY FOR
ALL SUCH INHERENT RISKS AS WELL AS THOSE DUE TO THE NEGLIGENCE OF PROMOTER OR
OTHER WRESTLERS.


(c)    WRESTLER HEREBY RELEASES, WAIVES AND DISCHARGES PROMOTER FROM ALL
LIABILITY TO WRESTLER AND COVENANTS NOT TO SUE PROMOTER FOR ANY AND ALL LOSS OR
DAMAGE ON ACCOUNT OF INJURY TO THEIR PERSON OR PROPERTY OR RESULTING IN SERIOUS
OR PERMANENT INJURY TO WRESTLER OR IN WRESTLER’S DEATH, WHETHER CAUSED BY
NEGLIGENCE OF PROMOTER OR OTHER WRESTLERS UNDER CONTRACT TO PROMOTER.


(d)    NOTWITHSTANDING PROMOTER’S CURRENT POLICY OF PAYING MEDICAL EXPENSES FOR
INJURIES WRESTLER MAY INCUR WHILE PERFORMING UNDER THIS AGREEMENT, WRESTLER
SHALL MAINTAIN, AT HER COST AND EXPENSE, HEALTH INSURANCE COVERAGE. THIS HEALTH
INSURANCE MUST REMAIN IN EFFECT FOR THE TERM OF THE AGREEMENT, AND WRESTLER
SHALL PROVIDE PROMOTER PROOF OF THIS INSURANCE ANNUALLY. WRESTLER MAY AT HER
ELECTION OBTAIN HEALTH, LIFE AND/OR DISABILITY INSURANCE TO PROVIDE BENEFITS IN
THE EVENT OF PHYSICAL INJURY ARISING OUT OF OTHER PROFESSIONAL ACTIVITIES; AND
WRESTLER ACKNOWLEDGES THAT PROMOTER SHALL NOT HAVE ANY RESPONSIBILITY FOR SUCH
INSURANCE OR PAYMENT IN THE EVENT OF PHYSICAL INJURY ARISING OUT OF HER
PROFESSIONAL ACTIVITIES.


(e)    IN THE EVENT OF PHYSICAL INJURY ARISING OUT OF WRESTLER’S PROFESSIONAL
ACTIVITIES, WRESTLER ACKNOWLEDGES THAT AS AN INDEPENDENT CONTRACTOR SHE IS NOT
ENTITLED TO ANY WORKERS’ COMPENSATION COVERAGE OR SIMILAR BENEFITS FOR INJURY,
DISABILITY, DEATH OR LOSS OF WAGES; AND WRESTLER SHALL MAKE NO CLAIM AGAINST
PROMOTER FOR SUCH COVERAGE OR BENEFIT.


9.13    (a)    WRESTLER shall act at all times with due regard to public morals
and conventions during the Term of this Agreement. If WRESTLER shall have
committed or shall commit any act or do anything that is or shall be an offense
or violation involving moral turpitude under Federal, state or local laws, or
which brings WRESTLER into public disrepute, contempt, scandal or ridicule, or
which insults or offends the community or any employee, agent or affiliate of
PROMOTER or which injures WRESTLER’s reputation in PROMOTER's sole judgment, or
diminishes the value of WRESTLER’s professional wrestling services to the public
or PROMOTER, then at the time of any such act, or any time after PROMOTER learns
of any such act, PROMOTER shall have the right to fine WRESTLER in an amount to
be determined by PROMOTER; and PROMOTER shall have the right to immediately
suspend WRESTLER and/or terminate this Agreement pursuant to Section 12.


(b)    Should at any time during the Term, WRESTLER be involved in any way with
a criminal or civil legal proceeding or regulatory or administrative hearing
(e.g., immigration hearing) or otherwise (“Proceeding”), PROMOTER shall have the
right but not the obligation to retain counsel to represent WRESTLER in the
Proceeding and PROMOTER shall be entitled to deduct from the Minimum Annual
Compensation any and all costs and expense (including attorney’s fees) related
to the Proceeding. WRESTLER agrees that should PROMOTER retain counsel pursuant
to this Section 9.13(b), PROMOTER shall not be

12

--------------------------------------------------------------------------------



admitting that PROMOTER has any obligation, liability, and/or responsibility
whatsoever in connection with the Proceeding.


9.14    During the Term, WRESTLER acknowledges and agrees that she shall not
work or perform in any capacity for any other martial arts or wrestling
organization and/or entity not owned or controlled by PROMOTER or any affiliated
or subsidiary company thereof, or otherwise in the entertainment industry,
including without limitation appearances in live events, pay-per-view or other
televised events.


10. WARRANTY


10.1    WRESTLER represents, warrants, and agrees that WRESTLER is free to enter
into this Agreement and to grant the rights and licenses herein granted to
PROMOTER; WRESTLER has not heretofore entered and shall not hereafter enter into
any contract or agreement which is in conflict with the provisions hereof or
which would or might interfere with the full and complete performance by
WRESTLER of her obligations hereunder or the free and unimpaired exercise by
PROMOTER of any of the rights and licenses herein granted to it; WRESTLER
further represents and warrants there are no prior or pending claims,
administrative proceedings, civil lawsuits, criminal prosecutions or other
litigation matters, including without limitation any immigration or athletic
commission related matters, affecting WRESTLER which would or might interfere
with PROMOTER's full and complete exercise or enjoyment of any rights or
licenses granted hereunder. Any exceptions to this Warranty are set forth in
Exhibit C, attached hereto.


10.2    (a)    WRESTLER represents and warrants that WRESTLER is in sound mental
and physical condition; that WRESTLER is suffering from no disabilities or
pre-existing conditions or injuries that would impair or adversely affect
WRESTLER’s ability to perform professional wrestling services; and that WRESTLER
is free from the influence of illegal drugs or controlled substances, which can
threaten WRESTLER’s well being and pose a risk of injury to WRESTLER or others.
To insure compliance with this warranty, WRESTLER shall abide by any drug policy
conveyed to WRESTLER and/or her representative(s) as well as any and all
amendments, additions or modifications to any such drug policy, and WRESTLER
further consents to sampling and testing, in accordance with any such drug
policy. In addition, WRESTLER agrees to submit no less than annually to complete
physical examination(s) by a physician either selected or approved by PROMOTER.


(b)    In the event that WRESTLER is unable to wrestle for six (6) consecutive
weeks during the Term of this Agreement, for any or no reason, including,
without limitation, due to an injury suffered while performing services at
PROMOTER’s direction, PROMOTER shall have the right to thereafter: (i) terminate
this Agreement; (ii) suspend WRESTLER either with or without pay; and/or (iii)
extend the Term of this Agreement for a period of time equal to the entire
period of inability to wrestle, or any portion thereof. Upon certification by
WRESTLER or PROMOTER’s physician during any period of suspension that WRESTLER
is fully recovered and capable of performing all services as required under this
Agreement, PROMOTER shall have the right to reinstate this Agreement, and it
will thereafter continue to be of full force and effect throughout the remainder
of the Term.


10.3    PROMOTER reserves the right to have WRESTLER examined by a physician of
its own choosing at its expense at any point during the Term of this Agreement.


11. EARLY TERMINATION


11.1    (a)    This Agreement may be terminated by PROMOTER during the Term for
any or no reason whatsoever by providing WRESTLER at least ninety (90) advance
written notice of said termination. The ninetieth (90th) day shall be defined as
the “Termination Date”.



13

--------------------------------------------------------------------------------



(b)    This Agreement may be terminated prior to the end of its Term by a
written instrument executed by each of the parties expressing their mutual
consent to so terminate without any further liability on the part of either
party.


(c)    This Agreement may be terminated by PROMOTER immediately due to
WRESTLER’s breach as set forth in Section 12.1.


(d)    In the event of a termination pursuant to Section 11.1(a) or Section
11.1(b), PROMOTER shall be obligated to pay WRESTLER a pro-rated portion of the
Minimum Annual Compensation up until the Termination Date and to pay WRESTLER
any royalties which may be due WRESTLER in accordance with Section 7 for the use
of the WRESTLER Intellectual Property.


11.2    This Agreement shall automatically and immediately terminate upon
WRESTLER's death and PROMOTER shall have no further obligation to WRESTLER or
WRESTLER's heirs, successors, personal representatives or assigns pursuant to
any of the terms herein including but not limited to any payment obligations as
described in Section 7.


11.3    


(a)    Upon expiration or termination of this Agreement for any reason, the
parties acknowledge and agree that: (i) PROMOTER shall own in perpetuity all
right, title and interest in all Footage, Works, PROMOTER Intellectual Property
and any registrations thereof; (ii) PROMOTER shall also have the exclusive right
to sell or otherwise dispose of any materials, goods, merchandise or other items
as set forth in Section 4.2


(b)    Upon expiration or termination of this Agreement by PROMOTER pursuant to
Section 12.1, WRESTLER shall not work, appear, or perform in any capacity for
any professional wrestling, sports entertainment, mixed martial arts and/or
ultimate fighting organization, promotion or entity not owned or controlled by
PROMOTER (or any affiliated or subsidiary company thereof) in the United States
for a period of up to one (1) year from the date of such expiration or
termination, as specified by PROMOTER in the notice of termination; provided,
however, that if no lesser period is specified by PROMOTER in the notice of
termination, such period shall be one (1) year.


12. BREACH


12.1    In addition to those reasons set forth elsewhere in this Agreement,
PROMOTER shall have the right, in its sole discretion, to immediately suspend or
terminate this Agreement, both as to services and compensation, if any of the
following occurs:


(a)    PROMOTER has the right to terminate WRESTLER pursuant to the provisions
of any drug policy adopted by WWE, as well as any and all amendments, additions
or modifications to any such drug policy;


(b)WRESTLER is not in compliance with the representation and warranty set forth
in Section 10.2(a), including, without limitation, as evidenced by any
cardiovascular test, physical examination or other medical screening implemented
by PROMOTER during the Term.


(c)WRESTLER is habitually late and/or absent for scheduled Events or appearances
as PROMOTER determines in its sole discretion;


(d)WRESTLER fails any physical examination conducted on behalf of PROMOTER, as
required herein;



14

--------------------------------------------------------------------------------



(e)WRESTLER fails to maintain physical condition or training such that her
weight, and/or her performance is unsatisfactory as determined by PROMOTER in
its sole discretion;


(f)PROMOTER, on behalf of WRESTLER, is unable to obtain any necessary athletic
commission licenses or immigration documents, including, but not limited to
visas; or


(g)WRESTLER breaches Section 9.13(a).


12.2    In the event that WRESTLER breaches this Agreement, PROMOTER may recover
such actual direct damages as may be established in a court of law, as provided
in Section 13.8. In addition, in the event of an immediate termination pursuant
to Sections 12.1(a) through (f), WRESTLER shall forfeit and shall not be
entitled to: (i) any remaining Minimum Annual Compensation owed and (ii) any
future payments that may have been due WRESTLER pursuant to Section 7. WRESTLER
shall not appear under, use, refer to or exploit in any manner, parenthetically
or otherwise, the WRESTLER Intellectual Property for the remainder of the Term
and the PROMOTER Intellectual Property forever. Further, at PROMOTER's sole
option, the Term of this Agreement may be extended by the term of any suspension
period, in whole or in part, with all other terms and conditions hereof
remaining in full force and effect during such extended period.


12.3    The parties further agree that because of the special, unique, and
extraordinary nature of the obligations of PROMOTER and WRESTLER respecting all
rights and licenses concerning bookings, promoting, Footage, Events,
Intellectual Property, which are the subject matter of this Agreement,
WRESTLER's breach of this Agreement shall cause PROMOTER irreparable injury
which cannot be adequately measured by monetary relief; as a consequence
PROMOTER shall be entitled to injunctive and other equitable relief against
WRESTLER to prevent WRESTLER's breach or default hereunder and such injunction
or equitable relief shall be without prejudice to any other rights, remedies or
damages which PROMOTER is legally entitled to obtain.


12.4    In no circumstances, whatsoever, shall either party to this Agreement be
liable to the other party for any punitive or exemplary damages; and all such
damages, whether arising out of the breach of this Agreement or otherwise, are
expressly waived.


13. MISCELLANEOUS


13.1    Nothing contained in this Agreement shall be construed to constitute
WRESTLER as an employee, partner or joint venturer of PROMOTER, nor shall
WRESTLER have any authority to bind PROMOTER in any respect. WRESTLER is an
independent contractor and WRESTLER shall execute and hereby irrevocably
appoints PROMOTER attorney-in-fact to execute, if WRESTLER refuses to do so, any
instruments necessary to accomplish or confirm the foregoing or any and all of
the rights granted to PROMOTER herein.


13.2    This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and all prior understandings, negotiations
and agreements are merged in this Agreement. There are no other agreements,
representations, or warranties not set forth herein with respect to the subject
matter hereof; and the parties expressly acknowledge that any representation,
promise or inducement by any party to any other party that is not embodied in
this Agreement is not part of this Agreement, and they agree that no party shall
be bound by or liable for any such alleged representation, promise or inducement
not set forth herein.


13.3    This Agreement may not be changed or altered except in writing signed by
PROMOTER and WRESTLER.


13.4    If any provision or clause of this Agreement, or portion thereof, shall
be held by any court or other tribunal of competent jurisdiction to be illegal,
invalid, or unenforceable in such jurisdiction, the remainder of such provision
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion.

15

--------------------------------------------------------------------------------



It is the intention of the parties that, if any court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void or
unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce or modify the duration, area, or matter
of such provision, and, in its reduced or modified form, such provision shall
then be enforceable and shall be enforced.


13.5    PROMOTER shall have the right to assign, license, or transfer any or all
of the rights granted by WRESTLER to PROMOTER pursuant to the terms of this
Agreement to any person, firm or corporation, provided that such assignee has
the financial ability to meet the PROMOTER’s obligations hereunder, and if any
assignee shall assume in writing PROMOTER's obligations hereunder, PROMOTER
shall be released from any liability and shall have no further obligations to
WRESTLER. WRESTLER may not assign, transfer or delegate her rights or
obligations hereunder and any attempt to do so shall be void.


13.6    Any notices required or desired hereunder shall be in writing and shall
be deemed given when personally delivered or if mailed by certified mail, return
receipt requested or registered mail, when deposited in the United States Mail,
postage prepaid, or if telecopied, when telecopied, or if sent by courier
service, when deposited with such service, or if sent by overnight delivery
service, on the next business day following delivery to such service. Notices
shall be addressed as follows (unless either party at any time or times
designates another address for itself by notifying the other party thereof as
provided herein):


TO PROMOTER:                            TO WRESTLER:
    
World Wrestling Entertainment, Inc.                     1241 E. Main Street
Attn:    General Counsel                        Stamford, Connecticut 06902
1241 E. Main Street
Stamford, Connecticut 06902


13.7    This Agreement is made in Connecticut and shall be governed by and
interpreted in accordance with the laws of the State of Connecticut, exclusive
of its provisions relating to conflicts of law.


13.8    The parties agree to submit any and all disputes arising out of or
relating in any way to this Agreement exclusively to the jurisdiction of the
United States District Court of Connecticut. The provision to submit all claims,
disputes or matters in question to the Federal court in the State of Connecticut
shall be specifically enforceable; and each party, hereby waiving personal
service of process and venue, consents to jurisdiction in Connecticut for
purposes of any other party seeking or securing any legal and/or equitable
relief.


13.9    WRESTLER understands and acknowledges that, from time to time during the
Term, she may request that attorneys employed by or associated with PROMOTER
represent WRESTLER’s interests in connection with certain contracts and/or other
matters relating to WRESTLER’s career, including, without limitation, in
connection with certain Permitted Activities, whether or not utilizing the
Intellectual Property. WRESTLER thus confirms her understanding and
acknowledgement that, in connection with such representation, such attorneys
(including attorneys who may have previously represented, and who may in the
future represent, PROMOTER in a role potentially adverse to WRESTLER) may
represent WRESTLER, either individually and/or concurrently with representing
PROMOTER. Such representation during the Term may constitute a potential
conflict of interest. Accordingly, WRESTLER understands and acknowledges by her
execution of this Agreement that, she further waives any such conflict of
interest arising from such representation of WRESTLER by PROMOTER’s attorneys.
WRESTLER further understands and acknowledges that she has been encouraged to
seek the advice of and retain independent counsel in connection with all matters
relating to her interests, including contract negotiation and any and all other
issues relating to her career, as well as advice with respect to the meaning and
impact of the consent and waiver set forth in this Section 13.9, and WRESTLER
hereby represents and warrants to PROMOTER that she knowingly either has and
will retained such independent counsel, or has decided or will decide
intentionally not to do so. The consent and waiver set forth in this Section

16

--------------------------------------------------------------------------------



13.9 shall remain in effect during the Term, unless revoked in writing by
WRESTLER and delivered to PROMOTER pursuant to Section 13.6.


14. CONFIDENTIALITY


14.1    (a) Other than as may be required by applicable law, government order or
regulations, or by order or decree of the Court, WRESTLER hereby acknowledges
and agrees that in further consideration of PROMOTER's entering into this
Agreement, WRESTLER shall not, at any time during the Term of this Agreement, or
after the termination of this Agreement for any or no reason whatsoever,
disclose to any person, organization, or publication, or utilize for the benefit
or profit of WRESTLER or any other person or organization, any sensitive or
otherwise confidential business information, idea, proposal, secret, or any
proprietary information obtained while with PROMOTER and/or regarding PROMOTER,
its employees, independent contractors, agents, officers, directors,
subsidiaries, affiliates, divisions, representatives, or assigns. Included in
the foregoing, by way of illustration only and not limitation, are such items as
reports, business plans, sales information, cost or pricing information, lists
of suppliers or customers, talent lists, story lines, scripts, story boards or
ideas, routines, gags, costumes or parts of costumes, accessories, crowns,
inventions, championship, title or other belts (if applicable) and any other
tangible or intangible materials written, composed, submitted, added,
improvised, or created by or for WRESTLER in connection with appearances in the
Footage, information regarding any contractual relationships maintained by
PROMOTER and/or the terms thereof, and/or any and all information regarding
wrestlers engaged by PROMOTER.


(b) Notwithstanding the foregoing, WRESTLER’s obligation of confidentiality
shall not include information which:
(i)
at the time of disclosure was in the public domain;

(ii)
after such disclosure becomes generally available to the public other than
through any act or omission by WRESTLER; and

(iii)
is required to be disclosed by any court of competent jurisdiction, provided
that prior written notice of such disclosure is furnished to PROMOTER in a
timely manner in order to afford PROMOTER an opportunity to seek a protective
order against such disclosure.

14.2    WRESTLER acknowledges and agrees that her agreement to be bound by the
terms hereof is a material condition of PROMOTER's willingness to use and
continue to use WRESTLER’s services. Other than as may be required by applicable
law, government order or regulation; or by order or decree of the court, the
parties agree that neither of them shall publicly divulge or announce, or in any
manner disclose, to any third party, any of the specific terms and conditions of
this Agreement; and both parties warrant and covenant to one another that none
of their officers, directors, employees or agents will do so either.
Notwithstanding the foregoing, WRESTLER shall be free to disclose the terms and
conditions of this Agreement to her lawyers, agents, financial advisers and
spouse and PROMOTER shall be free to disclose the terms and conditions of this
Agreement to its lawyers, accountants and to those employees who have a
legitimate need to know such information.


14.3    This Agreement and any amendments thereto may be executed in
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute the same instrument. Counterparts
may be executed either in original or faxed form and the parties adopt any
signatures received by a receiving fax machine as original signatures of the
parties. All of the terms and conditions of any Exhibits shall be incorporated
herein by reference and shall be made a part hereof.







17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written below.


WORLD WRESTLING                     STEPHANIE MCMAHON LEVESQUE
ENTERTAINMENT, INC.                     (“WRESTLER”)
(“PROMOTER”)


By: /s/ Jane Geddes                         By: /s/ Stephanie McMahon Levesque
Jane Geddes                     Stephanie McMahon Levesque
SVP, Talent Relations and Development                


Date: October 18, 2013                    Date: October 18, 2013




STATE OF CONNECTICUT        )
) ss:
COUNTY OF NEW HAVEN        )


I am a Notary Public for said County and State, do hereby certify that Stephanie
McMahon Levesque personally appeared before me this day and acknowledged the due
execution of the foregoing instrument to be her free act and deed for the
purposes therein expressed.
    
WITNESS my hand and notarial seal this 18th day of October, 2013.


/s/ Mark Terrence Carrano
Notary Public            
My commission expires: 9/30/14








STATE OF CONNECTICUT         )
        ) ss: Stamford
COUNTY OF FAIRFIELD         )


On October 18, 2013 before me personally came Jane Geddes, Senior Vice President
of Talent Relations and Development, to me known, and known to me to be the
individual described in, and who executed the foregoing, and duly acknowledged
to me that she is a duly authorized corporate officer of World Wrestling
Entertainment, Inc., and that she executed the same on behalf of said Company.


WITNESS my hand and notarial seal this 18 day of October, 2013.


/s/ Mark Terrence Carrano
Notary Public            
My commission expires: 9/30/14





18

--------------------------------------------------------------------------------





EXHIBIT A


WRESTLER INTELLECTUAL PROPERTY


Stephanie McMahon
Stephanie McMahon-Levesque



19

--------------------------------------------------------------------------------





EXHIBIT B


PROMOTER INTELLECTUAL PROPERTY


The Alliance
Boss Lady
The Billion Dollar / Billionaire Princess





20

--------------------------------------------------------------------------------





EXHIBIT C


EXCEPTIONS TO WARRANTY
PENDING CONTRACTS/CLAIMS/LITIGATION WHICH MAY INTERFERE OR
CONFLICT WITH
WRESTLER'S PERFORMANCE AND/OR GRANT OF RIGHTS




None

21